373 So.2d 440 (1979)
Daniel P. CRUSE, Appellant,
v.
Joanna Snow CRUSE, Appellee.
No. 79-760.
District Court of Appeal of Florida, Third District.
July 31, 1979.
*441 Stephen L. Raskin, Miami, for appellant.
Evelyn Langlieb Greer, Miami, for appellee.
Before BARKDULL and HUBBART, JJ., and RIEGLE, HORACE D. (Ret.), Associate Judge.
PER CURIAM.
The husband appeals the order entered by the trial court which granted the wife's motion to compel answers to deposition questions, denied the husband's motion to depose the wife's psychologist, granted the wife temporary support of $800.00 per month, and awarded attorney's fees and costs. We dismiss the appeal from the discovery orders for lack of jurisdiction, Fla.R. App.P. 9.130(a)(3), (4), (5), and reverse the order granting temporary support, attorney's fees and costs. See Fla.R.App.P. 9.130(a)(3)(C)(iii).
The financial affidavits filed in connection with the motion for temporary support indicate that the aggregate of the financial circumstances (net income, liquid assets, etc.) place the wife in a better position than the husband to assume these relatively large amounts of temporary awards. The lower court, accordingly, erred in awarding the wife temporary support, attorney's fees and costs in the amounts required by the court's order. Cummings v. Cummings, 330 So.2d 134 (Fla. 1976); Grace v. Grace, 162 So.2d 314 (Fla.App. 1964).
Dismissed in part; reversed in part.